Deen, Presiding Judge.
This is an appeal from a judgment granting appellee’s motion to dismiss an appeal for unreasonable and inexcusable delay in the filing of the transcript. After a hearing on the motion, the trial court made findings of fact and conclusions of law and ordered the appeal dismissed. Maurer now appeals, enumerating as error the trial court’s alleged expansion of the hearing to matters beyond those contained in the motion; his alleged ex parte investigation of the facts of the case; allegedly passing judgment on the court reporter; application of an improper legal theory; and making findings and conclusions allegedly unsupported by the evidence. Held:
Scrutiny of the entire record reveals no abuse of discretion or other impropriety on the part of the trial court. The record supports the trial court’s findings of fact and conclusions of law. We find no merit in any of appellant’s enumerations of error.
*10Decided February 22, 1988.
Glenville Haldi, for appellant.
J. Kenneth Moorman, for appellees.

Judgment affirmed.


Carley and Sognier, JJ., concur.